Citation Nr: 9908126	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-34 824	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to September 
1945.  By rating action of February 1946, the RO denied 
service connection for chronic bronchitis.  The veteran was 
notified of the denial and of his appellate rights by letter 
of March 1946, but he did not file a timely notice of 
disagreement with the February 1946 RO decision.  By rating 
action of April 1991, the RO denied service connection for a 
respiratory disorder characterized as bronchial asthma on the 
grounds that new and material evidence had not been submitted 
to reopen the claim.  The veteran was notified of the denial 
and of his appellate rights by letter of May 1991, but he did 
not file a timely notice of disagreement with the April 1991 
RO decision.  This appeal arises from a July 1997 rating 
action which denied service connection for chronic bronchitis 
on the grounds that new and material evidence had not been 
submitted to reopen the claim.  The veteran was afforded a 
hearing before an RO hearing officer in March 1998.  A 
transcript of the hearing is of record.  The veteran was 
issued a Supplemental Statement of the Case (SSOC) dated 
March 31, 1998 and mailed to him by the Adjudication Officer 
at the RO in April 1998.  The SSOC is not signed by the 
hearing officer, or anyone else.  Despite this procedural 
defect, the Board is in a position to proceed with a 
partially favorable decision in the veteran's appeal.  


FINDING OF FACT

The evidence and hearing testimony added to the record since 
the April 1991 RO decision, as to issue of service connection 
for respiratory disorder, is so significant that it must be 
considered to fairly decide the merits of the claim.



CONCLUSION OF LAW

The evidence received since the RO denied service connection 
for a respiratory disorder in April 1991 is new and material, 
and the claim for service connection is reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a), (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

This is a case of a combat wounded Marine who filed a claim 
for service connection for chronic bronchitis shortly after 
discharge from service.  The service discharge examination, 
which was of record in February 1946, failed to reveal the 
presence of a respiratory disorder.  The claim was therefore 
denied without according the veteran a VA examination and 
without the remainder of his service medical records being 
obtained.

At the time of the April 1991 rating action, there was 
medical evidence of record showing asthmatic bronchitis and 
chronic obstructive pulmonary disease to be present.  The 
claim was denied, with the veteran's service medical records 
still not having been obtained.  Subsequent clinical records 
continue to show the presence of respiratory pathology.

In June 1997, the veteran's former representative at the RO 
alluded to the absence of service medical records, and 
requested that they be obtained.  At the time of the July 
1997 rating action there had been no further attempt to 
obtain the veteran's service medical records.

At the RO hearing in March 1998, the veteran testified as to 
treatment for respiratory symptoms in service.  His testimony 
is presumed credible here for purposes of reopening the 
claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Considering that the RO adjudicated this issue without 
service medical records, and the application of the 
provisions of 38 U.S.C.A. § 1154(b), this claim must be 
reopened and readjudicated on a de novo basis.  Collette v. 
Brown, 82 F. 3d 389 (Fed. Cir. 1996); Hodge v. West, 155 F. 
3d 1356 (1998); Arms v. West, No. 96- 1214 (U.S. Vet. App. 
February 11, 1999).


ORDER

New and material evidence having been submitted with respect 
to the issue of service connection for a respiratory 
disorder, the claim is reopened.


REMAND

In light of the above determination that new and material 
evidence has been submitted to reopen the claim for service 
connection for a respiratory disorder, the RO must adjudicate 
the claim on the basis of a de novo review of the entire 
evidence of record prior to further appellate consideration 
of the Board.  The case is REMANDED to the RO for the 
following action:

1.  The veteran's service medical records 
are to be obtained for association with 
the claims folder, unless it is certified 
by NPRC that they were destroyed in the 
July 12, 1973 fire at the center, or that 
they are irretrievably lost, after an 
exhaustive search.

2.  Irrespective of whether or not the 
veteran's service medical records are 
obtained, the RO should adjudicate the 
issue of service connection for a 
respiratory disorder on a de novo basis, 
with particular attention to 38 U.S.C.A. 
§ 1154(b) and the precedent Court 
decisions in Collette v. Brown, 82 F. 3d 
389 (Fed. Cir. 1996) and Arms v. West, 
No. 96-1214 (U. S. Vet. App. February 11, 
1999).

If the determination remains adverse to the veteran, both he 
and his representative  should be provided with an SSOC.  
They should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
until otherwise notified.  The purpose of this remand is to 
comply with precedent decisions of the Court and the ensure 
due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).








- 5 -


